Case 2:19-cv-11673-LVP-DRG ECF No. 36 filed 04/15/20        PageID.201    Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

KRISTINA GARCIA,

            Plaintiff,

v.                                                  Civil Case No. 19-11673
                                                    Honorable Linda V. Parker
BEAUMONT HEALTH and
RACHEL LUCA,

          Defendants.
_______________________________/

      OPINION AND ORDER GRANTING DEFENDANT BEAUMONT
     HEALTH ROYAL OAK HOSPITAL’S EMERGENCY MOTION TO
                  VACATE SCHEDULING ORDER

      Plaintiff initiated this lawsuit against Defendants on June 6, 2019. Plaintiff’s

claims arise from her employment as a Respiratory Therapist with Defendant

Beaumont Health (“Beaumont”). Defendant Rachel Luca, who is in default but

has not been served with Plaintiff’s March 11, 2020 Amended Complaint, was

Plaintiff’s co-worker.1 On October 3, 2019, this Court issued a scheduling order in

this matter. (ECF No. 15.)




1
 Plaintiff sought, and has been granted, an extension of time to serve Defendant
Luca with the Amended Complaint. (See ECF No. 32.) Ironically, Plaintiff relied
upon the circumstances arising from the COVID-19 pandemic as the reason why
she was unable to timely serve Defendant Luca.
Case 2:19-cv-11673-LVP-DRG ECF No. 36 filed 04/15/20           PageID.202     Page 2 of 4




      Now before the Court is Beaumont’s “Emergency Motion to Vacate the

Scheduling Order in Light of Current Extraordinary Circumstances and Hardship,”

filed April 10, 2020. (ECF No. 34.) Specifically, in light of the novel coronavirus

(COVID-19) pandemic and its particular strain on Beaumont’s resources,

Beaumont asks the Court to vacate the scheduling order, set a telephonic

conference in early June, and set new dates at that time. Plaintiff filed a response

to the motion in which she does not respond to Beaumont’s reasons for asking the

Court to vacate the scheduling order. (ECF No. 35.) Rather, Plaintiff takes issue

with Beaumont’s failure to identify an expert witness by the current order’s April

3, 2020 deadline.

      Rule 16 of the Federal Rules of Civil Procedure provides that a scheduling

order “may be modified only for good cause and with the judge’s consent.” Fed.

R. Civ. P. 16(b)(4). Beaumont has demonstrated good cause for its request.

COVID-19 is a serious and new disease, not previously seen in humans, which has

been rapidly spreading throughout the globe. See

https://www.cdc.gov/coronavirus/2019-ncov/faq.html. As Michigan’s Governor

has described, it is a respiratory disease that can result in serious illness or death.

Executive Order, No. 2020-4 (Mar. 10, 2020). As of March 2, 2020, two cases had

been identified in Michigan. Id. As of April 15, 2020, the number of cases in the

State have increased to 27,001, with 1,768 confirmed COVID-19 related deaths.

                                            2
Case 2:19-cv-11673-LVP-DRG ECF No. 36 filed 04/15/20          PageID.203     Page 3 of 4




https://www.michigan.gov/coronavirus/. The Governor has ordered individuals to

stay at home to the maximum extent feasible, effective March 24, 2020 until at

least May 1, 2020. Executive Order 2020-21 (Mar. 23, 2020).

      It cannot be seriously debated that COVID-19 has strained Michigan’s

health systems, like Beaumont. The Governor has ordered the termination of all

non-essential medical procedures in part to allow hospitals, freestanding surgical

outpatient facilities, and other medical care facilities to focus their resources on

individuals infected with the virus. Executive Order 2020-18 (Mar. 20, 2020).

These health systems are being flooded with COVID-19 patients, while struggling

with strained resources, including staff. Early in April 2020, Beaumont reported

that 1,500 of its 38,000 employees, including 500 nurses were sidelined with

coronavirus symptoms. See

https://www.detroitnews.com/story/news/local/michigan/2020/04/06/over-600-

henry-ford-health-workers-test-positive-covid-19/2955929001/ At the same time,

health care organizations are faced with significantly decreased revenue as their

focus has shifted to the coronavirus.

https://www.detroitnews.com/story/news/local/oakland-

county/2020/04/13/beaumont-health-reports-big-first-quarter-loss-covid-19-takes-

toll/2986606001/. As Beaumont argues in its brief, these health systems have had




                                           3
Case 2:19-cv-11673-LVP-DRG ECF No. 36 filed 04/15/20         PageID.204       Page 4 of 4




to focus on immediate, temporary cost-saving measures (including litigation costs)

to ensure they have the critical cash needed to pay their front-line medical staff.

      In light of these circumstances, the Court has extended the scheduling

deadlines in many cases at the parties’ request. Here, at least two of the parties are

at the front-line fighting the virus and key witnesses are respiratory care

department employees. Certainly, an extension of the scheduling order dates is

warranted.

      Accordingly,

      IT IS ORDERED that Beaumont’s Emergency Motion to Vacate

Scheduling Order is GRANTED;

      IT IS FURTHER ORDERED that the October 3, 2019 Scheduling Order is

VACATED;

      IT IS FURTHER ORDERED that the parties shall appear for a telephonic

status conference before the Court at 11:00 a.m. on May 28, 2020.

      IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE

 Dated: April 15, 2020




                                          4
